DETAILED ACTION
This is a final office action on the merits in application number 16/737,717. This action is in response to Applicant’s Amendments and Arguments dated 9/2/2021 Claims 1, 6-8 and 15 were amended and no claims were cancelled.  Claims 1-20 are pending and have been examined on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant asserts on page 7 that the prior art asserted by the office does not teach a self contained shelf because “the surface, camera, and detector components of Adato are described in relation to a shelf unit, rather than a single shelf”.  Adato teaches a single shelf in ([0186] “a store shelf”. This term is defined in ([0114] “a store shelf having at least one product displayed thereon. As used herein, the term “store shelf” or simply “shelf” refers to any suitable physical structure which may be used for displaying products in a retail environment. In one embodiment the store shelf may be part of a shelving unit including a number of individual store shelves”.  (Examiner’s emphasis). Also see ([0187] “the areas may be part of a single plane”). Examiner notes that Applicant claims “a shelf…comprising: a surface configured to support objects” and Adato’s (([0186]) teaches this. Further, Adato teaches an integrated system 

Applicant asserts on page 7 that “the shelf units of Adato require multiple shelf units to cooperate and work in conjunction with one another to operate”. Examiner asserts that one embodiment of Adato teaches a camera directed toward an opposing shelf or shelves but that Adato also teaches another embodiment in which a camera is attached to a shelf and the camera view is directed back into the same shelf. ([0149] “capturing device 125E may be configured to move along store shelf 404 and to capture images of products placed on store shelf 404”).

Applicant concedes on page 7 that Adato teaches a camera coupled to a shelf that is turned inward toward the shelf but asserts that Adato does not describe “how such a capture device would operate in the context of the system”.  Examiner asserts that Adato teaches using a camera to capture identifiers of products (see, for example, [0117]) and it is well understood in the art that a camera is capable of capturing anything in its field of view and thus the description of using a camera to identify products in [0117] is applicable to this embodiment and thus this embodiment is clearly defined in Adato. 

Applicant asserts on page 7 that the 35 USC 102 rejection in the Office Action dated 6/2/2021 that the prior art cited by the Office does not teach the newly added element “camera is configured to identify at least one product identifier based on the at least one captured image”.  infra, necessitated by Applicant’s amendment, the Office now asserts that Adato in view of Dorai teaches this element.

Applicant's arguments have been fully considered but they are not persuasive. 

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  Both of these claims state “(Original)” but they appear to be amended.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0215424 to Yair Adato et. al. (Adato) in view of U.S. Patent Publication 2004/0099741 to Chitra Dorai et. al (Dorai).

Regarding Claims 1, 8 and 15:
 	Adato teaches a computer vision system that uses cameras on retail shelves coupled to sensing mats to trigger the cameras.  Adato teaches: (Currently Amended) A shelf for triggering object recognition and planogram generation, comprising: a surface configured to support objects; ([0186] “a store shelf 800”).

at least one sensor coupled to the shelf, ([0186] “store shelf 800 may include a plurality of detection elements, e.g., detection elements 801A and 801B…may comprise pressure sensors and/or other type of sensors for measuring one or more parameters (such as resistance, capacitance, or the like) based on physical contact (or lack thereof) with products”.

the at least one sensor configured to detect the objects supported on the surface, ([0008] “detection elements configured to detect placement of products on the store shelf”.

at least one camera coupled to the shelf, the at least one camera configured to: ([0179] “at least one image capture device contained in at least one first housing fixedly mounted on a retail shelving unit”). For the purposes of compact prosecution, see also ([Fig 4C, item 125E] and [0149] “capturing device 125E may be configured to …capture images of products placed on store shelf 404”) in which Adato teaches the camera may also be at the outer edge of the shelf turned inward toward the contents of the shelf. Examiner notes that this is the same configuration as shown in Applicant’s Figs 1-3.

and that at least one threshold has been met…in response to a trigger by the at least one sensor, capture at least one image of the objects supported on the surface based on the met threshold; ([0195] “processors may detect a change in measurements from one or more detection elements. Such measurement changes may trigger a response. For example, a change of a first type may trigger capture of at least one image of the shelf … while a detected change of a second type may cause the at least one processor to forgo such capture. A first type of change may, for example, indicate the moving of a product from one location on the shelf to another location … On the other hand, a second type of change may, for example, indicate the removal and replacement of a product to the same (within a margin of error) location on the shelf, e.g., by a customer to inspect the item. In cases where products are removed from a shelf, but then replaced on the shelf (e.g., within a particular time window), the system may forgo a new image capture”).

wherein the shelf is configured to be used in a shelving unit comprising multiple shelves.  ([0005] “a store shelf having products displayed thereon” and [0114] “shelf may be part of a shelving unit” and see at least [Figs 1 and 4c])

While Adato teaches a camera capturing a barcode ([0169] “suitable image capture device 506 … detecting a barcode from products, detecting text and price from labels, detecting different categories of products”) and teaches processing the image to identify a barcode and product ([0266] “image processing unit 130 may recognize the price tag and/or barcode on the products in the image”), Adato teaches a server processing the information received from the camera (see at least [0188]), thus Adato does not specifically teach: (camera) identif(ies) at least one product identifier of at least one object based on the at least one captured image.  Dorai, in the digital camera art, teaches a camera that extracts barcode information from an image and processes it within the camera to identify a product. Dorai teaches: ([0016] “the present invention provides a system to automatically extract the meaningful information from the image captured using the digital camera. The extracted image information can be processed locally (i.e., at the digital camera)” and [0035] “The barcode identifier component may be incorporated into the capture device (e.g., the camera)”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a camera on a shelf that takes pictures of products, as taught by Adato, could include local processing capability, as taught by Dorai, instead of having to compress and send images to a server with a predictable improvement in efficiency and reduction in required bandwidth.

Regarding Claims 2, 9, and 16:
Adato in view of Dorai teaches all of the elements of Claims 1, 8 and 15. Adato also teaches: The apparatus of claim 1, wherein the at least one sensor is a resistive sensor, ([0184] “resistive sensors”), capacitive sensor, ([0184] “capacitive sensors”), light sensor ([0185] “light  or a combination thereof.  ([0184] “Some embodiments may use a plurality of different kinds of sensors, for example, associated with the same or overlapping areas of the shelves” and [0186] “a store shelf 800 may include a plurality of detection elements”).

Regarding Claims 3, 10, and 17:
Adato in view of Dorai teaches all of the elements of Claims 1, 8 and 15. Adato also teaches: The apparatus of claim 1, wherein the at least one threshold is when objects on the at least one shelf are faced, ([0193] “identify facing directions associated with the products”), when the number of objects on the shelf met a threshold, ([0193] “determine quantities of products”) when a change in the number of objects on the shelf met a threshold, ([0195] “processors may detect a change in measurements from one or more detection elements” and ([0193] “determine quantities of products”), when a certain percentage of an area of the shelf is occupied by objects, ([0193] “determine quantities of products within particular areas”) or a combination thereof. ([0195] “processors may detect a change in measurements from one or more detection elements. Such measurement changes may trigger a response. For example, a change of a first type may trigger capture of at least one image of the shelf … while a detected change of a second type may cause the at least one processor to forgo such capture. A first type of change may, for example, indicate the moving of a product from one location on the shelf to another location … On the other hand, a second type of change may, for example, indicate the removal and replacement of a product to the same (within a margin of error) location on the shelf, e.g., by a customer to inspect 
  
Regarding Claims 4, 11 and 18:
 	Adato in view of Dorai teaches all of the elements of Claims 1, 8 and 15. Adato also teaches: The apparatus of claim 1, wherein to trigger an image to be taken, the at least one sensor is further configured to transmit a message to the at least one camera comprising information about the at least one threshold that has been met. ([0195] “trigger capture of at least one image of the shelf” and [0188] “One or more processors (e.g., processing device 202) configured to communicate with the detection elements”).

Regarding Claims 5, 12 and 19:
 	Adato in view of Dorai teaches all of the elements of Claims 1, 8 and 15. Adato also teaches: The apparatus of claim 1, wherein to identify the at least one product identifier, the at least one server is further configured to identify in the at least one captured image a product sku, product UPC, or a combination thereof.  ([0229] “SKU” and [0169] “barcode from product”).

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0215424 to Yair Adato et. al. (Adato) in view of U.S. Patent Publication 2004/0099741 to Chitra Dorai et. al (Dorai) and further in view of U.S. Patent Publication 2019/0034864 to Sarjoun Skaff at. al. (Skaff).

Regarding Claims 6, 13 and 20:
 (Amended) The apparatus of claim 1, wherein the camera is further configured to generate or update a planogram for the shelf based on the at least one identified product identifier.  Skaff, in the same field of art, teaches: ([0011] “the realogram is created and updated with a locally sited data storage and a processing module contained in the autonomous robot” and [0030] “realogram data is primarily stored and images are processed within the autonomous robot” and [0010] “autonomous robot acting as a movable base for multiple cameras” and [0050] “the autonomous robot is either stationary or moving” ). Examiner is interpreting Applicant’s planogram as equivalent to a realogram since Applicant recites that it is generated or updated and thus represents what is currently on the shelf. It would have been obvious to a person or ordinary skill in the art at the time of Applicant’s effective filing date to combine the local processing of a realogram in a camera system, as taught by Skaff, with the local processing of image data in a camera system taught by Dorai for the same reason that Dorai improves upon Adato – to predictably make the system more efficient, reduce bandwidth and delays required to communicate with a server and permits operation when servers are not available. Dorai teaches capturing and interpreting single product images, Skaff in view of Dorai teaches adding quantity of items and location data to the product data and comparing it to a previous quantity and location. 

Regarding Claims 7 and 14:
(server) generate(s) or update(s) an electronic shelf label for the shelf based on the at least one identified product identifier: ([0665] “modifying or removing or placing labels associated with the first product category” and [0399] “label as used in this disclosure should be interpreted to include any label of any shape or size and in any orientation (e.g., stickers, flags, etc.) and may be presented in any type of media (e.g., printed, electronically displayed” and also see [0657] and [0661]). Adato does not, however, specifically teach:   (Amended) The apparatus of claim 1, wherein the camera is further configured to communicate with at least one server. Skaff, in the same field of art, teaches: ([0102] “images are captured with a camera having associated data processing capability” and [0030] “The communication module 126 is connected to the processing module 125 to transfer realogram data or panoramic images to remote locations, including store servers” and see Fig. 1). Thus Skaff teaches local data processing and also communicating with a server with the result of the data processing.  It would have been obvious to a person or ordinary skill in the art at the time of Applicant’s effective filing date to combine the local processing of a realogram in a camera system, as taught by Skaff, with the local processing of image data in a camera system taught by Dorai for the same reason that Dorai improves upon Adato – to predictably make the system more efficient, reduce bandwidth and delays required to communicate with a server and permits operation when servers are not available. 
 



Relevant Prior Art Not Relied Upon
The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.  In addition to the art previously on the record:
2020/0232797 (Al Amour) teaches a drone with a camera collecting identification of products on retail shelves.
2014/0358656 (Poole et. al.) teaches an app on a cell phone that uses the camera of a cell phone to identify products (see [0047]).
2014/0249916 (Verhaeghe) teaches technology incorporated into a camera that acts as a barcode scanner (see [0030]).
2021/0065281 (Haulk) teaches a system with a camera that uses probabilities to generate a planogram of a store [abstract] and corroborates the data by also sensing a change in weight (see [0013]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000



/K.S.B./
Examiner, Art Unit 3687                                                                                                                                                                                            /DENNIS W RUHL/Primary Examiner, Art Unit 3687